Citation Nr: 1033421	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-44 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to February 
1952.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the New Orleans, Louisiana 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), that denied the above claim. 

In March 2007 and June 2009, the Board remanded the present 
matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record upon its return to the Board discloses that 
the development requested by the Board was not completely 
accomplished.  In this regard, where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In the previous remand, the RO was directed to obtain two VA 
examinations.  The first was an examination of the feet, which 
requested an opinion as to affect on feet disabilities on 
capacity for employment.  The second examination was a general 
medical examination, with review of the file, and an opinion as 
to the effect of the combined service-connected disabilities on 
the Veteran's ability to work.  

In September 2009, the Veteran was afforded an examination of the 
feet in which the examiner opined that the Veteran was not 
unemployable due to the cold injury of his feet.  In addition, 
the Veteran was afforded two other examinations conducted in 
September 2009 and October 2009, which assessed the cold injury 
of the hands and PTSD, respectively.  The September 2009 examiner 
opined that the Veteran's cold injury of the hands affected his 
manual dexterity, grip strength and stamina to such a degree that 
any work involving significant use of the hands was not possible.  
The psychologist who evaluated the Veteran's PTSD stated that he 
was not unemployable due to his PTSD alone; however, in reviewing 
his record, the Veteran appeared to suffer significantly from 
various other medical conditions including his hand and feet 
problems and it was as likely as not that the Veteran would not 
be able to continue in his previous profession and would have 
significant problems being "actively engaged" in most types of 
gainful employment.  

The Board finds that despite the two prior remands and 
examinations, the requested opinion was not provided.  The 
examiner was specifically asked to express an opinion as to 
whether the combined effects of the Veteran's service-connected 
PTSD and disabilities of the feet and hands would make him unable 
to secure or follow a substantially gainful occupation; not 
whether the Veteran could continue is his previous profession or 
be actively engaged in most jobs.  On remand, the requested 
opinion should be provided by a medical doctor.  Therefore, 
another opinion should be obtained on remand.  Barr v. Nicholson, 
21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 
(2007).

The Veteran does not currently meet the percentage requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  VA policy is to grant a 
TDIU in all cases where service connected disabilities preclude 
gainful employment, regardless of the percentage evaluations.  38 
C.F.R. § 4.16(b).  However, the Board is prohibited from 
assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first 
instance without ensuring that the claim is referred to VA's 
Director of Compensation and Pension (C&P) for consideration of 
an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. 
Principi, 15 Vet. App. 1 (2001).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request an appropriate VA physician 
review the claims folder to provide an 
opinion regarding the combined effects of 
the Veteran's service connected disabilities 
on his capacity to hold substantial 
employment.  After reviewing the complete 
record, the examiner should express an 
opinion as to whether the combined effects 
of the Veteran's service-connected PTSD and 
disabilities of the feet and hands would 
together prevent him from obtaining or 
maintaining gainful employment (i.e. 
employment paying above the poverty rate for 
a single person) for which his education and 
occupational experience would otherwise 
qualify him.

The examiner should explain the reasons for 
the opinion provided.

2.  Upon completing the above, refer the 
issue of increased rating for PTSD and 
residuals of cold injury of the right and 
left foot and right and left hand to the 
Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether an extraschedular rating is 
warranted.

3.  If the claim is denied, issue a 
supplemental statement of the case for TDIU, 
including schedular and extraschedular 
consideration, and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



